                                              n-




 1   DAVID L. ANDERSON (CABN 149604)
     United States Attorney
 2
     HALLIE HOFFMAN (CABN 210020)
 3   Chief, Criminal Division

 4   JEFF SCHENK (CABN 234355)                                                 JUL 24 2019
     Assistant United States Attorney
 5
             150 Almaden Boulevard, Suite 900                           northern district 6f(JilFOiRNlA
 6           San Jose, California 95113                                           SAN JOSE

             Telephone: (408) 535-5061
 7           FAX: (408) 535-5066
             Jeffrey.b.schenk@usdoj .gov
 8
     Attorneys for United States of America
 9
                                     UNITED STATES DISTRICT COURT
10
                                   NORTHERN DISTRICT OF CALIFORNIA
11
                                              SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                          NO. 13-MJ-70065

14           Plaintiff,                                 NOTICE OF DISMISSAL

15      V.



16   WALTER M. SKINNER,

17           Defendant.

18

19           With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United
20   States Attorney for the Northern District of California dismisses the above complaint against Walter M.
21   Skinner without prejudice.

22

23   DATED: 7/23/2019                                           Respectfully submitted,

24                                                              DAVID L. ANDERSON
                                                                United States Attorney
25

26                                                              /s/
                                                                HALLIE HOFFMAN
27                                                              Chief, Criminal Division

28
     NOTICE OF DISMISSAL
     No. MJ-13-70065
     7/10/2018
